[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]COURT'S COMPLIANCE WITH PLAINTIFF'S MOTION FOR ARTICULATION
The court denied the plaintiff's request for outtakes of the defendant American Broadcasting Company's "20/20" program broadcast on January 3, 1992, because the in camera review of the outtakes conducted by the court indicated that the outtakes contained nothing which appeared reasonably calculated to lead to the discovery of admissible evidence in this case. Practice Book Section 218.
Hendel, J. CT Page 7715